Citation Nr: 1409899	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disorder, including as secondary to service-connected degenerative disc disease of the thoracolumbar spine, L3-4, L4-5, with radiculopathy, right ankle osteoarthritis and/or right hip arthritis and avascular necrosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to March 1975. 

This matter was last before the Board of Veterans' Appeals (Board) in March 2012, on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2012, the Board remanded the issue of service connection for a neck disorder for further development.  The Board also noted that the issue of whether new and material evidence had been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD) had been raised by the record, but not adjudicated.  As that issue remains unadjudicated, the Board again REFERS it to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering the claim, the Board finds, for reasons expressed immediately below, that it must be remanded again to the AOJ for further evidentiary development.  38 C.F.R. § 19.9 (2013).

Subsequent to the Board's March 2012 remand, records from the Social Security Administration (SSA) were associated with the claims file.  These records reflect that the Veteran received private medical treatment for his neck from Bay Bridge Orthopedic Associates and a Dr. Tatsuji Namba in the 1990s.  Since it is unclear whether all records from these providers are included with the SSA records, additional requests should be made for outstanding relevant private treatment records.  As the claims file also reflects that the Veteran receives ongoing VA treatment, but the last note within the (virtual) claims file is dated September 7, 2012, any outstanding VA treatment records also should be associated with the file.  

The Board also finds a clarifying opinion necessary in regard to the August 2010 VA examination and April 2012 addendum opinion.  Specifically, in the March 2012 Remand, the Board requested the examiner to answer the two following questions:  

(i) Accepting the fact that the Veteran did not injure his neck in service, how does that change your opinion as to whether it is at least as likely as not (50 percent probability or greater) that the cervical spine disability had its onset in service?

(ii)  Is it at least as likely as not that the cervical spine disability is permanently aggravated (aggravated beyond the natural progress of the disease process) by the Veteran's low back, right ankle, and/or right hip disability(ies)?

Unfortunately, the examiner did not answer the first question and, in answering the second question, incorrectly stated that "there are no cervical spine xrays prior to the motor vehicle accident of Nov 2001."  The Board observes that the claims file reflects a cervical spine x-ray was taken in January 1990.  Another opinion is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any releases necessary for VA to secure outstanding private records of treatment or evaluation of his neck.  Such records should include, but are not limited to, records from Bay Bridge Orthopedic Associates and a Dr. Tatsuji Namba.  If the Veteran provides the necessary releases, obtain complete records of treatment and evaluation from any sources identified by the Veteran.  Assist the Veteran in obtaining any such pertinent evidence following the current procedures set forth in 38 C.F.R. § 3.159.  Two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193(2012).  

2.  Obtain copies of all relevant, outstanding VA treatment records.  Note that the last VA treatment note of record was generated on September 7, 2012 at the Brick, New Jersey Community Based Outpatient Clinic and the Veteran also received treatment in 2012 from the James J. Howard Outpatient Clinic.  The efforts to obtain additional VA records should be memorialized in the Veteran's claims file.

3.  If any requested records, VA or private,  are unavailable, the unavailability must be clearly documented in the claims file and the Veteran must be notified of any such inability to obtain the records.  See 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, return the file to the VA examiner who conducted the August 2010 VA examination and completed the April 2012 addendum.  If that examiner is not available, provide the claims file to another appropriately qualified medical professional to render the requested opinions.  If deemed necessary, the examiner should arrange for physical examination of the Veteran.  

The examiner is informed of the following facts:

* You reviewed the Veteran's claims file in August 2010 and were asked to provide medical opinions as to the likely etiology of the Veteran's current cervical spine disability; whether it was incurred in service or secondary to the service-connected low back, right ankle, and/or right hip disabilities.  

* In the August 2010 examination report, you wrote: "The reason I cannot determine a direct service connection without resort to mere speculation is that it is plausible that when the [V]eteran fell off the pole and broke the ankle that if he landed on his back[,] he could have also hit his neck on the ground or injured his neck in such an accident.  It is also possible that he could have developed posttraumatic arthritis and degenerative changes in the neck.  Nevertheless, there is no documentation for this.  Therefore, it would be resort[ing] to mere speculation."

* The Board finds as fact that the Veteran did not sustain an injury to his cervical spine in the fall where he hurt his ankle and back or at any other time in service.

* In the August 2010 examination report, you found that that it was less likely than not that the cervical spine disability was secondary to the low back, right ankle, and/or right hip disabilities.

* You provided an addendum in August 2012; however, there was no response to question (i) regarding the likelihood that the cervical spine disability was related to service.  

* Also, in answering question (ii), you stated that there were no cervical spine x-rays prior to November 2001, and there are, in fact, cervical spine x-rays from January 1990, after the Veteran had a motor vehicle accident.  This x-ray report is located in Volume 4 of the claims file and has been flagged with a goldenrod post-it note on the left side.  

* The Board has requested the Veteran provide VA permission for it to obtain additional records and has requested that more recent VA treatment records be associated with the claims file.  Thus, there are likely additional relevant records for you to review.

After a review of the claims file and your August 2010 VA examination report, the Board asks that you answer the following question: 

   (i)  Accepting the fact that the Veteran did not injure his neck in service, how does that change your August 2010 opinion as to whether it is at least as likely as not (50 percent probability or greater) that the cervical spine disability had its onset in service?
   
   (ii)  Is it at least as likely as not that the cervical spine disability is permanently aggravated (aggravated beyond the natural progress of the disease process) by the Veteran's low back, right ankle, and/or right hip disability(ies)?

In answering these questions, the examiner is asked to provide rationales based upon medical principles and evidence in the claims file.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a comprehensive explanation as to why the opinion cannot be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


